Filed:  October 25, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
	Respondent on Review,
	v.
WENDY LOUISE RILEY,
	Petitioner on Review.
(CC 97-CR-0081-AB; CA A98342; SC S46399)
	On petition for review filed April 29, 1999.*
	Jesse Wm. Barton, Deputy Public Defender, Salem, filed the
petition for petitioner on review.  With him on the petition was
David E. Groom, State Public Defender.
	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs, and De Muniz, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v. Fugate,
332 Or 195, 26 P3d 802 (2001).
	*On appeal from Deschutes County Circuit Court, Alta J. Brady, Judge. 158 Or App 649, 976 P2d 79 (1999).
    **Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case; Kulongoski, J.,
resigned June 14, 2001, and did not participate in the decision
of this case.  Justice Thomas A. Balmer did not participate in
the consideration or decision of this case.